DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on June 15, 2022 were received and fully considered. Claim 1 was amended. The current action is FINAL. Please see corresponding rejections and response to arguments section below for more detail.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 15, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Naser et al. (US PG Pub. No. 2020/0305760 A1) (hereinafter “Naser”).
	With respect to claim 1, Naser teaches a respiration sensor (wearable monitoring device including a nasal clip in Figs. 3A-3B) comprising: a housing (body 304 in Figs. 3A-3B) having a first nasal flow passage (left channel 318 in Figs. 3A-3B) and a second nasal flow passage (right channel 318 in Figs. 3A-3B), wherein the first and second nasal flow passages extend through the housing and are disposed in parallel to one another with respect to a nasal respiratory flow direction (the term parallel is not used in the strict mathematical sense in the present application; the passages 318 are as much parallel as those indicated in Fig. 4 of the instant application); and an electronics board (par.0075 “body 304 can also house electronic circuity 316”) comprising a first nasal thermistor (par.0080 “airflow sensors 310a, 301b can be thermistors”) and a second nasal thermistor (par.0080 “airflow sensors 310a, 301b can be thermistors”), the first nasal thermistor extend[s] into... the first... nasal flow passage (airflow sensor 310a,b extends into left/right channel 318; see Figs. 3A-3B).
	Although Naser does not explicitly teach second nasal thermistor extends into second nasal flow passage, such a modification would have been prima facie obvious to person having ordinary skill in the art (“PHOSITA”) when the invention was filed since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore, it is understood that sensors 310a are placed in both the left and right channels 318 (see Naser, Fig. 3B) and that the sensors “can be thermistors” (see par.0080; Fig 3B), of which it would be further obvious to incorporate a second thermistor in the second channel 318 since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
	With respect to claim 2, Naser does not explicitly teach the electronics board comprises a support structure, the support structure having a proximal portion coupled to the electronics board and a distal portion transverse to a plane defined by a top of the electronics board, wherein, when the electronics board is positioned within the housing, the distal portion of the support structure extends into at least one of the first and second nasal flow passages. However, such a modification would be obvious to PHOSITA when the invention was filed since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
	With respect to claim 3, Naser teaches an oral flow passage and an oral thermistor, the oral flow passage disposed transverse to the first and second nasal flow passages, along an oral respiratory flow direction (310b in Figs. 3A-3B).
	With respect to claim 4, Naser does not explicitly teach the electronics board comprises a support structure having a proximal portion coupled to the electronics board and a distal portion extending along a plane defined by a top of the electronics board wherein, when the electronics board is positioned within the housing, the distal portion of the support structure extends into at least one of the first and second nasal flow passages. However, such a modification would be obvious to PHOSITA when the invention was filed since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
	With respect to claim 5, Naser does not explicitly teach a third thermistor and a fourth thermistor, wherein the third thermistor is an ambient thermistor and the fourth thermistor is a skin thermistor configured to determine whether the respiration sensor is properly positioned against a patient’s physiognomy. However, such a modification would be obvious to PHOSITA when the invention was filed since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Furthermore, Naser suggests utilizing multiple thermistors (nasal and oral), thereby provided added motivation to modify Naser to arrive at the claimed invention.
	With respect to claim 10, Naser teaches at least one nasal flow guide disposed in each of the first and second nasal flow passages (see Figs. 3A-3B).
	
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Naser in view of Dormotech (WO 2017/199089 A2).

Dormotech was applied in the previous office action.
	With respect to claims 6-8, Naser teaches a respiration sensor as established above.
	However, Naser does not teach the limitations recited in claims 6-8.
	Regarding claim 6, Dormotech teaches an accelerometer configured to detect movement of the respiration sensor (par.0090-91)
	Regarding claim, Dormotech teaches the accelerometer is configured to determine whether the respiration sensor has fallen from a face of a patient or the patient has fallen (par.0090-91).
	Regarding claim 8, Dormotech teaches a radio transceiver configured to communicate with an external device that is coupled with a network (par.0111, 0144, 0148).
	Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Naser to incorporate an accelerometer in order to detect movement of the patient during sleep, as evidence by Dormotech. Also, PHOSITA would have had predictable success modifying Naser to incorporate a radio transceiver in order to communicate and transmit the obtained physiological data to an external device and/or network, as evidence by Dormotech. Additionally, both Naser and Dormotech relate to the same narrow field of endeavor (respiration monitoring utilizing thermistors), which provides added motivation for PHOSITA to combine these teachings to arrive at the claimed invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Naser in view of Neely (US PG Pub. No. 2013/0032148 A1).

Neely was applied in the previous office action.
With respect to claim 9, Naser teaches a respiration sensor as established above.
	However, Naser does not teach the limitations recited in claim 9.	Neely teaches a capacitive sensor configured to detect a contact between the housing and a patient’s face, when the respiration sensor is in condition for use (par.0105).
Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Naser to incorporate a capacitive sensor in order to determine when the pressure against said user’s face changes thereby indicating that the device has been removed, as evidence by Neely.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections raised in the previous office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see prior art section above for more detail, updated citations, obviousness rationale, etc.

Conclusion
8.	No claim is allowed.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791